Title: To George Washington from David Stuart, 26 January 1798
From: Stuart, David
To: Washington, George



Dear Sir,
Hope Park 26th Jany 1798

I find it a subject far from easy, to say what I think had best be done with Washington—His habits and inclinations are so averse to all labour and patient investigation, that I must freely declare it as my opinion that not much is to be expected from any plan—I had got his Mother on former occasions to add the weight of her injunctions to my advice and remonstrances. He has allways appeared much affected, and shewn a sincere disposition to comply with the wishes of his friends—In her present conversation with him, he observed, that tho’ he would go, wherever it was thought best for him, yet he did not wish to go to any College—that he found his habits of indolence and inattention so unconquerable, that he did not expect to derive any benefit from the plans pursued in them—that he was sensible he had much yet to learn, and that it was not his desire to be idle or left to himself—And lastly, that it was his own opinion, that he should derive most benefit from a private Tutor at Mt Vernon; as he found it impossible by himself, in spite of his endeavours, to pursue his studies as he ought and wished—Such are his sentiments of himself.
From the experience I have had, of him, I agree with him so far, as to think, that if some one could be got to read with him and constantly direct him, he might do more than in any other way—But at Mt Vernon, for many reasons, perhaps much could not be expected from anyone—Upon a consideration of all circumstances attending the College of William & Mary, I have for some time given it up in my mind, as an eligible place for him. And perhaps, no place far removed from the frequent comptroll and check of his friends in ⟨aid⟩ of the tutor, would suit one of his temper and inclinations. For he would be an uncommon one, if he was not soon weary of the constant necessity of repeating advice and exhortations to make him apply even tolerably—Thus, he might easily fall a prey to his own passions, or from his prospects in life be entrapped by some one—Preferring then, the

safe preservation of his morals to any acquirements, I submit to you the plan of his living in Alexandria with the Master of the Academy, who is respectable both for his morals and abilities—I know not whether he can or would take him; as he is himself a lodger with Mr Muir the Presbyterian minister—As the latter is allso, a man of learning, and capable of superintending him, I think it would be the best place for him—He could here, have a good Tutor in the French to attend him every day, while the other two would I expect find full time to carry on such other studies as might be desired—After making such progress in those studies, as should be deemed necessary, he might attend Colo. Simms’s office for two or three hours a day, and get some acquaintance with the laws of his Country. Besides the frequent opportunities his friends would have, of urging him to diligence and proper exertions, perhaps the reflection that he was on the spot and neighbourhood, where he was hereafter to figure in life; and that much of his success would depend on the good, or bad opinion, which those who were spectators of his youth might form of him, would be the means of rousing his ambition. It is generally remarked I think, in great schools, that those who are furthest from all friends and connections, are the most irregular in their conduct. It may no doubt be fairly imputed in general, to the operation of both the above causes, the remoteness of their friends, and an indifference about the opinion formed of them by those, whom they would probably never see or hear from again—I have not mentioned this scheme to Washington; but as it comes pretty near his own of living at Mt Vernon, it is probable he would relish it—It is at least the best I can think of, or recommend—I will be down as soon as I can conveniently, that if you approve of it, it may be put in immediate execution—He has not done as much, as I think he might with ease have done, since I saw him last—Tho’ the above plan is proposed, more with a view to his morals, and preserving him from any great impropriety of conduct, than to his acquirements, still I cannot but think his chances for the latter, full as good, as a College could offer—In the latter, every thing would depend on himself, in the plan proposed, much is to be expected from his tutors, aided by the occasional influence of his friends—I am Dr Sir with great respect Your affecte Servt

Dd Stuart


P:S: Inclosed I return you the papers you sent me—D:S:

